IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0630-07


YOLLAND DOMETRIC LATIMER, Appellant
 


v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE EIGHTH COURT OF APPEALS

DALLAS COUNTY



Per curiam.  Keasler, and Hervey, JJ., dissent.

O R D E R


	The petition for discretionary review violates Rule of Appellate Procedure 68.4(i)
because it does not contain a copy of the opinion of the court of appeals.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition must be filed in the
Court of Criminal Appeals within thirty days after the date of this order.
En banc
Delivered: September 26, 2007
Do Not Publish